Citation Nr: 0639773	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-06 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from September 1967 to September 1971 
and from February 1972 to May 1991.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2004 rating decision of the Manila Regional Office (RO)


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  The veteran died in July 1996; the certified cause of his 
death was cardiopulmonary arrest due to hypovolemic shock; 
upper gastrointestinal (UGI) bleeding; nasopharyngeal varices 
and severe anemia.

3.  During his lifetime the veteran had not established 
service-connection for any disability.

4.  UGI bleeding, nasopharyngeal varices, and anemia were not 
manifested in service; primary anemia was not manifested in 
the first postservice year; and the veteran's death-causing 
disabilities are not shown to have been related to his 
service, to include herbicide exposure in Vietnam.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via an October 2003 letter, the appellant was advised of the 
evidence and information necessary to substantiate her claim, 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  The 
VCAA letter informed the appellant that she should submit any 
medical evidence pertinent to her claim.  Although complete 
VCAA notice was not provided to the appellant prior to the 
initial adjudication in this matter, she has had ample 
opportunity to participate in the adjudicatory process and to 
supplement the record, and the claim was thereafter 
readjudicated.  See October 2004 statement of the case (SOC).  
The claimant is not prejudiced by any notice timing 
deficiency.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and the reports of his terminal 
hospitalization have been secured.  There was no autopsy.  
The appellant has not identified any pertinent records that 
remain outstanding.  VA's duty to assist is met.

II.	Factual Background

The veteran's service medical records do not contain any 
mention of complaints, treatment or diagnoses of 
cardiopulmonary arrest, upper gastrointestinal(GI) bleeding, 
bleeding nasopharyngeal varices or anemia.  On April 1991 
service discharge examination, all body systems were normal 
on clinical evaluation.

Records of the veteran's terminal hospitalization shown that 
he was admitted on July [redacted], 1996 with a complaint of 
difficulty breathing.  It was noted that he had a history of 
UGI bleeding since March 1996.  It was noted that he had no 
other known illnesses, to include hypertension, diabetes.  It 
was noted also that he had a known history of heavy alcohol 
use.  The admitting diagnosis was hypovolemic shock with UGI 
bleeding, probably secondary to bleeding esophageal varices, 
and with secondary severe anemia.  Treatment included blood 
transfusion.  The veteran died on the following morning, July 
[redacted], 1996.

The veteran's July 1996 death certificate shows the immediate 
cause of his death was cardiopulmonary arrest; antecedent 
causes were hypovolemic shock, upper GI bleeding, and 
bleeding nasopharyngeal varices; and the underlying cause was 
severe anemia.  During his lifetime, the veteran had not 
established service connection for any disability.

In a May 2004 statement, the appellant claimed that the 
evidence showed that the immediate cause of the veteran's 
death was related to Agent Orange exposure; she has also 
contended that the death-causing disorders were 
incurred/aggravated in service.  

III.	Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (c) (1).

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
primary anemia, may be established on a presumptive basis if 
such disease was manifested to a compensable degree within a 
year of discharge from active duty.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), has an enumerated 
disease associated with exposure to certain herbicide agents 
[to include Agent Orange], such disease shall be considered 
to have been incurred in service, notwithstanding that there 
is no evidence of such disease during service.  The 
enumerated diseases do not include any listed on the 
veteran's death certificate, or in his terminal 
hospitalization records.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The cause of the veteran's death was cardiopulmonary arrest, 
with underlying causes of hypovolemic shock, UGI bleeding, 
bleeding nasopharyngeal varices and severe anemia.  His 
service medical records do not reflect complaints, treatment, 
or medical diagnoses of the above disorders.  There is no 
competent evidence of the death-causing conditions/symptoms 
until some 5 years postservice.  [As primary anemia is not 
shown to have been manifested in the first postservice year, 
the 38 U.S.C.A. § 1112 chronic disease presumptive provisions 
for such disease do not apply.]  There is likewise no 
competent evidence suggesting that a listed cause of the 
veteran's death might have been related to the veteran's 
service.  The appellant claims that the death causing 
disorders are somehow related to the veteran's exposure to 
Agent Orange.  While the record shows the veteran did serve 
in the Republic of Vietnam, because the disabilities that 
caused his death are not enumerated among those associated 
with herbicide/Agent Orange exposure, to substantiate her 
claim the appellant must present competent (medical) evidence 
relating the veteran's cause of death to his Agent Orange 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  She has not submitted any such evidence.  
Consequently, service connection for the cause of the 
veteran's death on the basis that the primary cause of his 
death was incurred or aggravated in service is not warranted.

Because the veteran had not established service connection 
for any disability, there is no basis for considering whether 
a service connected disability contributed to cause his 
death.  See 38 C.F.R. § 3.312 (c).  

The preponderance of the evidence is against the appellant's 
claim; hence, the reasonable doubt doctrine does not apply, 
and the claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


